PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Key, Paul						:
Application No. 15/711,881				:	DECISION ON PETITION
Filing Date: September 21, 2017 			:
Attorney Docket No. 157093.00004			:



This is a decision on the petition under 37 CFR 1.137(a), filed January 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee and submit an inventor’s Oath or Declaration or Substitute Statement on or before December 24, 2020, as required by the Notice of Allowance and Fee(s) Due and Notice Requiring inventor’s Oath or Declaration, mailed September 24, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on December 25, 2020. The Office mailed a Notice of Abandonment on January 7, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied; (1) the required reply in the form of the Issue Fee Transmittal (PTOL-85b) and the issue fee payment of $250.00 and executed Declaration under 37 CFR 1.63 for Inventor Paul Key, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET